 Case 1:21-cr-20073-TLL-PTM ECF No. 32, PageID.91 Filed 06/17/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,
                                                              Case No. 1:21-cr-20073
v.
                                                              Honorable Thomas L. Ludington
HAROLD EUGENE BEEMER,                                         Magistrate Judge Patricia T. Morris

                  Defendant.
________________________________________/

         ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
     RECOMMENDATION, ACCEPTING DEFENDANT’S PLEA OF GUILTY, AND
        TAKING THE RULE 11 PLEA AGREEMENT UNDER ADVISEMENT

       On May 26, 2021, Magistrate Judge Patricia T. Morris conducted a plea hearing pursuant

to Defendant Harold Eugene Beemer’s consent. The Magistrate Judge issued her Report and

Recommendation that same day, recommending that this Court accept Defendant’s plea of guilty.

ECF No. 31.

       Although the Magistrate Judge’s Report explicitly stated that the parties to this action could

object to and seek review of the recommendation within fourteen days of service of the Report,

neither Plaintiff nor Defendant filed any objections. The failure to file objections waives any right

to appeal the Magistrate Judge’s findings that Defendant was competent to enter a plea, and that

the plea was entered knowingly, voluntarily, without coercion, and with a basis in fact. See Fed.

R. Crim. P. 11(b); Thomas v. Arn, 474 U.S. 140, 149 (1985).

       Accordingly, it is ORDERED that the Magistrate Judge’s Report and Recommendation,

ECF No. 31, is ADOPTED.
 Case 1:21-cr-20073-TLL-PTM ECF No. 32, PageID.92 Filed 06/17/21 Page 2 of 2




       It is further ORDERED that Defendant’s plea of guilty is ACCEPTED, and the Rule 11

Plea Agreement, ECF No. 29, is taken UNDER ADVISEMENT.

Dated: June 17, 2021                                  s/Thomas L. Ludington
                                                      THOMAS L. LUDINGTON
                                                      United States District Judge




                                           -2-
